Citation Nr: 1102092	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  06-29 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  For the period prior to February 14, 2007, entitlement to an 
initial evaluation in excess of 50 percent disabling for 
posttraumatic stress disorder (PTSD).

2.  For the period beginning on February 14, 2007, entitlement to 
an initial evaluation in excess of 70 percent disabling for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to March 
1972.  He is the recipient of, among other decorations, the 
Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in St. 
Paul, Minnesota that granted service connection for PTSD and 
assigned a 30 percent disability rating, effective January 31, 
2005.  In February 2006, the RO granted a higher 50 percent 
initial rating for the Veteran's service-connected PTSD, 
effective January 31, 2005, and the Veteran continued his appeal.

In December 2009, the Board remanded the Veteran's claim for 
further development.  Such development has been completed and 
associated with the claims file, and this matter is returned to 
the Board for further review.

Subsequent to the Board's December 2009 remand, and as explained 
in an August 2010 Supplemental Statement of the Case, the RO 
granted an increased 70 percent rating for the Veteran's PTSD, 
effective February 14, 2007.  As this increased rating does not 
constitute a full grant of the benefit sought on appeal, these 
matters remain before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).


FINDINGS OF FACT

1.  For the period prior to February 14, 2007, the Veteran's 
service-connected PTSD was manifested by symptoms of depressed 
mood, anxiety, chronic sleep impairment, difficulty 
concentrating, panic attacks more than once per week, intrusive 
thoughts, hypervigilance with increased startle response, 
difficulty concentrating, impaired impulse control, difficulty 
establishing and maintaining effective relationships, obsessional 
rituals, isolation, and difficulty adapting to stressful 
circumstances.

2.  For the beginning on February 14, 2007, the Veteran's 
service-connected PTSD was manifested by symptoms of depressed 
mood, anxiety, chronic sleep impairment, difficulty 
concentrating, panic attacks more than once per week, intrusive 
thoughts, hypervigilance with increased startle response, 
difficulty concentrating, establishing and maintaining effective 
relationships, obsessional rituals, isolation, difficulty 
adapting to stressful circumstances, and occasional, passive 
suicidal ideation.


CONCLUSIONS OF LAW

1.  For the period prior to February 14, 2007, the criteria for 
an initial evaluation in excess of 50 percent disabling have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.3, 4.130, Diagnostic Code 9411 (2010).

2.  For the period beginning on February 14, 2007, the criteria 
for an initial evaluation in excess of 70 percent disabling have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for higher initial ratings for 
PTSD, VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required to 
"notify the claimant and the claimant's representative, if any, 
of any information and any medical or lay evidence not previously 
provided . . . that is necessary to substantiate the claim."  38 
U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, 
VA must "indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary . . will attempt to obtain on 
behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 
2010).  

For initial rating claims, where service connection has been 
granted and the initial rating has been assigned, the claim of 
service connection has been more than substantiated, as it has 
been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer 
required since the purpose that the notice was intended to serve 
has been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect 
as to 38 U.S.C.A. § 5103(a) notice is non-prejudicial.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).

The Board also concludes that VA's duty to assist has been 
satisfied.  All of the Veteran's relevant VA and private 
treatment records have been associated with the claims file.  The 
Veteran has at no time referenced any outstanding records that he 
wanted VA to obtain.  As noted above, in December 2009, the Board 
remanded this case so that copies of his SSA records could be 
associated with the claims file (as the evidence already of 
record suggested that the Veteran filed a claim with SSA based on 
his PTSD).  Subsequently, the RO obtained all of the Veteran's 
SSA records and associated them with the claims file, and the 
Veteran's claim was readjudicated in August 2010.  Therefore, the 
Board finds there has been substantial compliance with the 
Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of a veteran's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. § 3.327(a) (2010).

In August 2005, the Veteran was provided with a VA examination.  
The Board finds the August 2005 VA examination report to be 
thorough, complete, and adequate upon which to base a decision 
with regard to this claim.  The VA examiner had an opportunity to 
personally interview and examine the Veteran, and the examination 
report provides the information necessary to evaluate the 
Veteran's disability under the applicable rating criteria.  As 
such, the Board finds the August 2005 examination report to be 
adequate upon which to base a decision.

As will be discussed below, the Veteran has been awarded a 70 
percent rating, effective February 14, 2007, which indicates a 
worsening of his disability after the August 2005.  Consequently, 
the Board has considered whether a new VA examination is 
warranted to clarify the current severity of his disability.  
However, as will be discussed below, the record reflects that the 
Veteran underwent a thorough psychological evaluation on February 
14, 2007, which was arranged by the Social Security 
Administration.  This examination provided a thorough discussion 
as to the severity of his disability, including both the social 
and occupational impairment resulting from such disability in 
accordance with the criteria for the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  Under these circumstances, the Board 
finds that there is sufficient evidence to evaluate the Veteran's 
disability on and after February 2007, and that remanding for 
another VA examination is not necessary.

The Board also recognizes that some findings noted in letters 
from R.E., a readjustment counseling therapist, could also be 
interpreted as showing a worsening of the Veteran's disability 
since February 2007 so as to warrant obtaining a new VA 
examination.  However, as will be discussed in greater detail 
below, the Board finds that the letters from this individual 
contain numerous inconsistencies and, consequently, do not 
constitute credible evidence of a worsening since February 2007.  
For this reason, and in light of the February 2007 psychological 
evaluation, and numerous VA clinical records dated since February 
2007, the Board again finds that there is sufficient evidence to 
evaluate the Veteran's disability on and after February 2007, and 
that remanding for another VA examination is not necessary.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports a claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2010).

A veteran's entire history is reviewed when making a disability 
determination.  38 C.F.R. § 4.1 (2010).  When a veteran timely 
appeals an initial rating for a service-connected disability 
within one year of the rating decision, VA must consider whether 
the veteran is entitled to "staged" ratings to compensate him 
for periods of time since the filing of his claim when his 
disability may have been more severe than others.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general rating 
formula for mental disabilities.  38 C.F.R. § 4.130 (2010).  
Ratings are assigned according to the manifestation of particular 
symptoms.  Notably, the term "such as" in 38 C.F.R. § 4.130 
precedes lists of symptoms that are not exhaustive, but rather 
serve as examples of the type and degree of symptoms and their 
effects that would justify a particular rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 38 C.F. 
R. § 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's disability that affect the level of occupational and 
social impairment, including, if applicable, those identified in 
the American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a work-like setting); inability to establish and 
maintain effective relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name.

Within the DSM-IV, Global Assessment Functioning (GAF) scores are 
a scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF 
score is, of course, just one part of the medical evidence to be 
considered and is not dispositive.  The same is true of any 
physician's statement as to the severity of a disability.  It 
remains the Board's responsibility to evaluate the probative 
value of any doctor's opinion in light of all the evidence of 
record.

GAF scores from 51 to 60 represent moderate symptoms, such as 
flat affect and circumstantial speech, and occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school function (such as few friends, conflicts with peers or 
coworkers).  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
other children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to function 
in almost all areas.  A score of 11 to 20 denotes some danger of 
hurting oneself or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) or 
occasional failure to maintain minimal personal hygiene (e.g., 
smears feces) or gross impairment in communication (e.g., largely 
incoherent or mute).  A GAF score of 1 to 10 is assigned when the 
person is in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  38 C.F.R. § 4.130 (incorporating by 
reference VA's adoption of the DSM-IV for rating purposes).

A.  Period prior to February 14, 2007

For the period from January 31, 2005 to February 13, 2007, the 
Veteran's PTSD is currently assigned a disability rating of 50 
percent under Diagnostic Code 9411.  The Veteran seeks a higher 
initial rating.

As an initial matter, the Board notes that the is no evidence of 
record of any diagnosis or treatment for PTSD prior to the August 
2005 VA examination report except for one letter from Mr. R.E., a 
counselor at the Duluth, Minnesota Vet Center, in which he opined 
that the Veteran endorsed a majority of the symptoms consiustent 
with PTSD per the DSM-IV criteria, although he noted that further 
testing was in order.  Likewise, a subsequent November 2005 Vet 
Center intake sheet prepared by Mr. R.E. reflects the Veteran 
reported he had not sought psychiatric treatment for 15 years.

The Veteran was provided with a VA examination in August 2005.  
The Veteran's recent and remote memory were noted as intact, 
speech was noted as normal, judgement and insight were noted as 
slightly above average, his thought was noted as logical and goal 
directed, his grooming was noted as adequate, and he was noted as 
oriented x 4.  Clinical testing revealed depression and anxiety 
noted as "significant" by the examiner.  The Veteran reported 
also experiencing pervasive instrusive thoughts of Vietnam, 
chronic sleep impairment, isolation, avoidance of crowds (peak 
times and popular places are avoided at all costs), difficulty 
concentrating, difficulty establishing and maintaining effective 
relationships, obessional rituals and marked hypervigilance 
(involving perimeter checks and sleeping with a loaded gun under 
his pillow, and also needing to be seated in public places on the 
perimeter or else he will "abort the mission"), increased 
startle response about 10 times per month (he reported he almost 
drove off the road recently when a car backfired), impaired 
impulse control (angry outbursts), and difficulty adapting to 
stressful circumstances.  The Veteran reported a decreased 
interest in any activities other than riding his motorcycle.  He 
reported that his only social contacts were meeting with a few 
veteran friends once a month, his girlfriend, and attending Vet 
Center PTSD group meetings.  The examiner recorded a diagnosis of 
PTSD and a GAF score of 56.  While the examiner noted the 
Veteran's PTSD was "moderate," at the same time, the examiner 
opined that the Veteran's current emotional distress was causing 
clinically significant impairment in both social and occupational 
functioning, that he was extremely isolated, and that he took an 
early retirement because he was only functioning at his work 
marginally in order to obtain his pension (after exactly 30 
years).  

An October 2006 VA treatment record reflects that the Veteran 
reported feeling depressed, and that he was prescribed Wellbutrin 
(and the Board notes that subsequent treatment records discussed 
below reflect that October 12th is the anniversary date of one of 
the Veteran's stressors and reportedly a difficult time of the 
year for him).

In light of the above, the Board finds that the preponderance of 
the medical evidence of record does not support an evaluation in 
excess of 50 percent for the Veteran's PTSD.  While the VA 
examiner noted that the Veteran's PTSD caused "significant" 
impairment in social and occupational functioning, she ultimately 
considered his PTSD to be only "moderate" and assigned a GAF 
score of 56, which likewise reflects "moderate" symptoms.  In 
addition, the Board notes that the Veteran reported maintaining a 
girlfriend and friendships with fellow veterans he regularly 
spent time with, and managing to ride his motorcycle 
approximately 25,000 miles per year by himself on road trips.  In 
addition, while the Board acknowledges that the Veteran reported 
retiring "early" due to his PTSD symptoms, nevertheless, he was 
able to work at the same company (US Steel) for the requisite 30 
years in order to obtain his pension, and he even reported to the 
examiner that after he quit drinking 15 years prior to his 
retirement, he volunteered for every available opportunity for 
overtime.  The Board notes that the higher, 70 percent rating 
criteria contemplate symptoms such as suicidal ideation, 
illogical speech, near continuous panic or depression affecting 
the ability to function independently, neglect of personal 
appearance, and a total inability to establish and maintain 
effective relationships, none of which symptoms are shown in the 
medical evidence of record (or reported by the Veteran for that 
matter).  While the Board acknowledges that the Veteran did 
report symptoms of having angry outbursts, and while the examiner 
noted that the Veteran felt overwhlemed at times dealing with 
stressful circumstances, the Board finds that the Veteran's 
overall disability picture does not more nearly approximate the 
higher, 70 percent rating criteria for this period.  

As noted above, the Board has taken into account the fact that 
the Veteran's GAF score was noted as 56 by the VA examiner in 
August 2005.  According to the GAF scale, scores ranging from 51 
to 60 indicate "moderate" symptoms.  See DSM-IV at 47.  The 
Board finds that the 50 percent rating currently assigned is 
consistent with "moderate" symptomatology as shown by a GAF 
score of 56.

B.  Period beginning on February 14, 2007

As noted above, post-remand, the RO assigned a higher, 70 percent 
rating for the Veteran's PTSD under Diagnostic Code 9411, 
effective February 14, 2007.  The Veteran seeks a higher rating.

Concurrent with the effective date of the higher 70 percent 
rating, a February 14, 2007 psychological examination report 
prepared by Dr. J.H. for the Social Security Administration (SSA) 
reflects that the Veteran reported symptoms of depressed mood 
(which he reported caused him to saty in bed all day three to 
four times per month), anxiety, chronic sleep impairment, 
intrusive thoughts and memories of Vietnam, panic attacks three 
to four times per week (which he reported experincing when he is 
around people, and that he would do his grocery shopping late at 
night or at 3:00AM to avoid people), lack of motivation in the 
winter time, decreased concentration, exaggerated startle 
reactions, hypervigilance (he reported doing perimeter checks at 
night and sleeping with a loaded gun under his pillow, and that 
he would not sit in a restaurant with his back towards people), 
occasional emotional numbing, and occasional, passive suicidal 
thoughts.  He reported riding his motorcycle 24,000 miles in the 
last year, alone ("it's my out"), that he had a girlfriend he 
saw a few times per week, and that he attended a PTSD group at 
the Vet Center every Wednesday.  He reported that he worked for 
US Steel for 30 years and "took an early out" because his 
"guts would be in a knot" at work.  He reported having low 
energy and motivation except when riding his motorcycle, and 
reported that on good days he takes it apart and puts it back 
together.  His affect was noted as animated and with a sense of 
humor, his thoughts were noted as coherent and goal directed, he 
denied hallucinations or delusions, he reported showering daily 
and he was noted as neatly dressed, and he was noted as alert and 
oriented x 4.  The Veteran reported that he had been prescribed 
Wellbutrin for the last five months to treat his symptoms of 
depression.  He could spell "world" backwards and forwards, 
recite 7 digits forward and six backwards, and could do serial 7s 
from 100 down to 2 in 37 seconds with no errors.  Named last 5 
presidents, knew what day labor day was on, and showed adequate 
judgment about seeing a fire in a movie theater.  Dr. J.H. 
recorded diagnoses of PTSD, major depressive disorder, recurrent 
with seasonal component, and generalized anxiety disorder, and 
assigned a GAF score of 45.  Dr. J.H. estimated the Veteran had 
average intellectual functioning, but his ability to sustain 
adequate attention and concentration for full time work and 
carryout worklike tasks was markedly impaired, and that he could 
tolerate only low levels of stress and pressure in the workplace.  

A December 2007 VA treatment record (and addendum) reflects that 
the Veteran was evaluated for PTSD (the Board notes that the 
Veteran sought treatment for his PTSD at the VA medical center a 
few weeks prior in November 2007).  The Veteran reported 
experiencing depressed mood, anxiety (and a panic attack a few 
days ago), chronic sleep impairment, irritability, 
hypervigilance, and isolation.  He reported he had not seen his 
brother in three years, he saw one sister once per year and 
another sister every six weeks, and that he checks in on his 
father once per week.  He also reported having decreased contact 
with friends he used to have, and that a few passed away, 
although he reported he continued to meet with some friends he 
had been meeting with for years for coffee a few times per week 
early in the morning before the crowds, and that he continued to 
attend PTSD group meetings at the Vet Center.  He reported he 
stopped attending church when the service time changed from 
7:00AM to 9:00AM due to the crowds.  He also reported continuing 
to see his girlfriend a couple of times a week.  He reported that 
he owned his own home and that he pays cash for things.  He 
reported putting 25,000 miles per year on his Harley.  The VA 
clinician recorded a diagnosis of PTSD and assigned a GAF score 
of 52, prescribed trazadone to help with the Veteran's sleep 
impairment (he reported conitnuing his Wellbutrin), and he 
scheduled the veteran for a cognitive processing therapy (CPT) 
appointment in two weeks.

The Board acknowledges VA treatment records dated from December 
2007 to September 2008 reflect that the Veteran regularly 
attended counseling sessions at the VAMC for his PTSD, and that 
these records reflect essentially the same symptomatology as 
noted in the above discussed records during this period.  By June 
2008, the Veteran reported that he felt much improvement with his 
intrusive thoughts about his friend's death in Vietnam, and less 
blame and gulilt, albeit his other reported symptomatology was 
similar to that he previously reported in prior therapy sessions.  
By September 2008, his GAF score improved to 59.

The Board finds that the preponderance of the medical evidence of 
record does not support an evaluation in excess of 70 percent for 
the Veteran's PTSD for this period.  As noted above, the next 
higher, 100 percent rating crietria contemplate total social and 
occupational impairment, which is clearly not shown.  The Veteran 
has not shown demonstrated gross impairment in thought processes 
or communication, persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation as to time or place, or memory loss of names of 
close relatives or his own name.  While the Board acknowledges 
that the Veteran's PTSD is shown to result in significant social 
impairment, as the Veteran has reported he tends to avoid people 
and isolate, he still has conitnued to maintain relationships 
with a girlfriend, some friends he sees every week, his father, 
and his sisters.  Also, as noted above, while marked occupational 
impairment was noted by Dr. J.H. in February 2007, at the same 
time, the Board notes that the assignment of a 70 percent rating 
contemplates a severe degree occupational impairment.  As 
discussed, the Board notes that the Veteran was able to work 
towards earning a 30-year retirement pension, and there is no 
evidence of record showing any significant change in his ability 
to work since his retirement.  Also, the Board notes that the 
Veteran is able to ride his Harley 25,000 miles per year, cross-
country, alone, which shows that he is able to function 
independently.  Based thereon, the Board concludes that the 
greater weight of the evidence is against finding that the 
Veteran's PTSD is so severe as to result in total social and 
occupational impairment.

In rendering this decision, the Board has taken into account the 
fact that the Veteran's GAF score was noted as 45 by Dr. J.H. in 
February 2007, and 52 by the VA clinician in December 2007, and 
VA treatment records showed improvement with a score of 59 by 
September 2008.  According to the GAF scale, scores ranging from 
41 to 50 indicate "serious" symptoms, such as suicidal ideation 
or serious impairment in social or occupational functioning 
(e.g., no friends or unable to keep a job), and scores ranging 
from 51 to 60 indicate "moderate" symptoms.  See DSM-IV at 47.  
The Board notes, however, that the Veteran reported that he 
regularly sees some friends, his sister and father, and that he 
has a girlfriend.  Therefore, the Board ultimately places more 
probative weight on the symptoms and manifestations discussed by 
clinicians in the medical evidence of record discussed above, and 
on the specific clinical findings noted in the medical records, 
which support no more than the 70 percent rating currently 
assigned.


C.  Other Considerations

The Board acknowledges a November 2005 intake evaluation prepared 
by Mr. R.E., a readjustment counseling therapist at the Vet 
Center in Duluth, Minnesota, as well as a December 2006 medical 
opinion written by him for SSA, and several letters written by 
him dated June 2006, April 2007, and January 2008.  The Board 
notes that the November 2005 Vet Center intake reflects 
symptomatology similar to that noted in the other treatment 
records already discussed above and taken into account by the 
Board.  In his June 2006 letter, Mr. R.E. opined that the 
Veteran's PTSD rating should be re-evaluated based on symptoms 
already taken into account by the Board above.  In Mr. R.E.'s 
December 2006 "medical opinion regarding ability to work 
(mental)" he prepared for SSA purposes, Mr. R.E. noted that the 
Veteran had a fair aptitude for remembering worklike procedures, 
understanding and remembering very short and simple instructions, 
making simple work-related decisions and goal-setting and working 
independently, maintaining neatness and cleanliness, and 
traveling to work.  In his December 2006 and April 2007 letters, 
Mr. R.E. opined that the Veteran was "totally disabled" due to 
his PTSD causing heightened stress responses that prevent him 
from maintaining regular employment and causing him to have to 
restrict his social activities, and he opined that the Veteran's 
mood and stress also limit his ability to have satisfying 
intimate relationships with his family and others.  In his 
January 2008 letter, Mr. R.E. opined that the Veteran's PTSD 
should be rated as 50 percent disabling, yet later added that 
"he is totally disabled and should be rated as such."  As shown 
above, on the one hand, Mr. R.E. opined that the Veteran was 
"totally disabled" in his December 2006 and April 2007 letters, 
but on the other hand, he reported in his December 2006 medical 
opinion for SSA that the Veteran was fairly capable of working 
independently on short, simple tasks, and in January 2008, he 
opined that the Veteran's PTSD should be rated as 50 percent 
disabling but then later contradicted himself by saying he was 
"totally disabled" in the very same letter.  Based on these 
inconsistencies and lack of a detailed rationale for the 
variances in Mr. R.E.'s opinions regarding the Veteran's PTSD 
symptoms, the Board finds the records from Mr. R.E. have little 
probative value in rating the Veteran's disability.

The Board also acknowledges a July 2006 letter written by the 
Veteran's former girlfriend, J.G., who reported that she was a 
registered nurse at the Hibbing, Minnesota CBOC, and that she had 
been in a relationship with the Veteran from 1988 to 1999, and in 
which she reported her observations about the Veteran's 
symptomatology during their relationship.  Because her letter 
relates to the Veteran's symptoms several years prior to the 
effective date for which service-connection was granted, however, 
the Board finds it has no probative value regarding his symptoms 
during the period on appeal.

The Board also acknowledges several statements made by the 
Veteran regarding his PTSD symptoms of depressed mood, panic 
attacks, chronic sleep impairment, isolation, intrusive thoughts, 
and difficulty adapting to stressful circumstances.  See, e.g., 
Statement, December 2007.  The Board notes, however, that these 
symptoms have already been taken into account by the Board in 
rating the Veteran's PTSD under Diagnostic Code 9411.

In reaching this conclusion, the Board also has considered 
whether the Veteran is entitled to a greater level of 
compensation for the disability at issue on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  An exceptional case is said to include 
such factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the Veteran's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the Veteran's service-
connected PTSD is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disability with the 
established criteria shows that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology. 

In summary, the Board concludes that a preponderance of the 
evidence is against assigning initial evaluations for PTSD in 
excess of 50 percent for the period prior to February 14, 2007, 
and in excess of 70 percent for the period beginning on February 
14, 2007.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 
(2009).



ORDER

For the period prior to February 14, 2007, entitlement to an 
evaluation in excess of 50 percent disabling for PTSD is denied.

For the period beginning on February 14, 2007, entitlement to an 
evaluation in excess of 70 percent disabling for PTSD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


